IN THE SECOND DISTRICT COURT OF APPEAL, LAKELAND, FLORIDA


                                      April 3, 2019


WELLS FARGO BANK, N.A.,                      )
                                             )
             Appellant,                      )
                                             )
v.                                           )         Case No. 2D17-1184
                                             )
QUEST SYSTEMS, LLC, a New                    )
Mexico limited liability company, as         )
successor trustee under the 5107 Erie        )
Road Land Trust, dated October 9,            )
2012,                                        )
                                             )
             Appellee.                       )
                                             )



BY ORDER OF THE COURT:


      Appellant's motion for rehearing is granted. The prior opinion dated August 10,

2018, is withdrawn, and the attached opinion is issued in its place.



I HEREBY CERTIFY THE FOREGOING IS A
TRUE COPY OF THE ORIGINAL COURT ORDER.




MARY ELIZABETH KUENZEL, CLERK
               NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



WELLS FARGO BANK, N.A.,                     )
                                            )
              Appellant,                    )
                                            )
v.                                          )   Case No.   2D17-1184
                                            )
QUEST SYSTEMS, LLC, a New                   )
Mexico limited liability company, as        )
successor trustee under the 5107 Erie       )
Road Land Trust, dated October 9,           )
2012,                                       )
                                            )
              Appellee.                     )
                                            )

Opinion filed April 3, 2019.

Appeal from the Circuit Court for Manatee
County; Gilbert A. Smith, Jr., Judge.

Kimberly S. Mello and Danielle M. Diaz
of Greenberg Traurig, P.A., Tampa;
and Michele L. Stocker of Greenberg
Traurig, P.A., Fort Lauderdale, for
Appellant.

Mark P. Stopa of Stopa Law Firm,
Tampa (withdrew after briefing); Lee
Segal of Segal & Schuh Law Group,
P.L., Clearwater (substituted as
counsel of record), for Appellee.


VILLANTI, Judge.
              Wells Fargo Bank, N.A., appeals from a final judgment of foreclosure

entered in favor of Quest Systems, LLC, after a bench trial. We reverse and remand for

entry of a final judgment of foreclosure in favor of Wells Fargo.

              At the conclusion of Wells Fargo's case, Quest moved for an involuntary

dismissal. The trial court granted the motion and dismissed the case based on its

determination that Wells Fargo had failed to prove its prima facie case because it had

not properly authenticated a loan modification agreement that the court had

nevertheless previously admitted into evidence.

              While the parties have raised a multitude of issues in this appeal, we need

reach only one of them. We conclude that the trial court erred when it refused to

consider the loan modification agreement because it had not been properly

authenticated. Such agreements are self-authenticating under section 90.902(8),

Florida Statutes (2017), which provides that documents relating to commercial paper

are self-authenticating. Hence, the loan modification agreement should have been

considered by the court, and the court should have entered a final judgment of

foreclosure in favor of Wells Fargo based on the amounts due and owing on the note

and mortgage, as modified by the loan modification agreement.

              In light of this conclusion, we reverse the involuntary dismissal and

remand for entry of a judgment in favor of Wells Fargo.

              Reversed and remanded for further proceedings.



KELLY and KHOUZAM, JJ., Concur.




                                           -2-